Citation Nr: 1809948	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  06-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for vision changes, and if so whether the reopened claim should be granted.  

2.  Entitlement to service connection for a lumbar spine disability, claimed as degenerative arthritis and rheumatoid arthritis.  

3.  Entitlement to service connection for neuropathy of the upper extremities, claimed as due to lumbar spine disability.  

4.  Entitlement to service connection for arthritis of the hands.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for a bilateral calf condition.

7.  Entitlement to service connection for memory problems.

8.  Entitlement to a higher rating for contact dermatitis of the neck and face, rated 10 percent disabling from July 5, 2005, to October 27, 2008, and 30 percent disabling as of October 2, 2008, for rosacea of the face with history of contact dermatitis of the neck/face, tinea manuum, tinea pedis, dermatitis, and dermatophytosis. 

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active honorable service from August 1980 to August 1983 and May 1989 to March 1990.  His service from March 25 to June 1992, is been determined to be dishonorable for VA purposes.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, these matters were remanded for additional development.  In March 2017, these matters were remanded again in order to provide the Veteran with a hearing before the Board.  In October 2017, a video-conference hearing was held before the undersigned.  A transcript of the hearing has been associated with the file.

During the hearing, the Veteran was granted an additional 30 days in order to submit private treatment records.  No additional evidence has been received.  Also during the hearing, he withdrew several issues from appeal and they will be formally dismissed below.

The remaining issues before the Board are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDING OF FACT

On the record during the October 2017 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his appeal pertaining to service connection for vision changes, arthritis of the hands, bilateral knee disability, bilateral calf condition, and memory problems.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues pertaining to service connection for vision changes, arthritis of the hands, bilateral knee disability, bilateral calf condition, and memory problems.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on the record during the October 2017 Board hearing, the Veteran withdrew his appeal of the issues pertaining to service connection for vision changes, arthritis of the hands, bilateral knee disability, bilateral calf condition, and memory problems.  [Although characterized somewhat differently on the record owing to the use of the language employed by the Boards internal electronic appeal system to identify the issues being withdrawn, it is clear the Veteran intended to withdraw from appeal the issues being dismissed.]  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

ORDER

The appeal of issues pertaining to service connection for vision changes, arthritis of the hands, bilateral knee disability, bilateral calf condition, and memory problems is dismissed.


REMAND

The Board finds that a remand is required before the remaining claims can be properly adjudicated.

As relevant to his low back and bilateral upper extremity disability claims, the Veteran reports that his current low back disability is due to his military service; and the bilateral upper extremity disabilities are due to the low back disability.  See Hearing transcript, pgs. 19-20.  His service treatment records document several complaints of and treatment for low back pain and spasms.  Current treatment records document degenerative disc disease of the low back.  The Veteran has not been afforded an examination with accompanying opinion regarding the etiology of the low back disability.  The Board finds that the low threshold for when a VA examination is warranted has been met.  See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006). 

Relevant to the increased rating claim, during the October 2017 hearing, the Veteran indicated that his skin disability has increased in severity.  He indicated that flare-ups especially occur when the weather  is hot.  He also indicated that a larger percentage of his body has been affected than what is currently shown in the record.  As he reports an increase in severity since the November 2015 VA examination, the Veteran should be scheduled for a contemporaneous examination to assess the current severity of his skin disability.

It also appears that the Veteran has received continuous treatment for his disabilities at the VA.  Indeed, the Veteran indicated that he sees a provider often to assess his skin disability.  The most recent VA treatment records associated with the claims file date back to September 2011.  In light of the need to remand and given that VA treatment records are constructively of record, the RO should obtain VA treatment records from September 2011 to the present and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds the claims for bilateral upper extremity disability; as well as a TDIU are inextricably intertwined with the low back and skin claims.  Accordingly, a decision on these issues is deferred.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's relevant VA treatment records from September 2011 to the present. 

Obtain any pertinent private treatment records. 

2.  After all outstanding records have been obtained, schedule the Veteran for a VA examination with an appropriate person to determine the etiology of his low back disability and bilateral upper extremity disability.  The medical professional must provide an opinion addressing the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease or injury, to include the documented in-service low back pain and spasms? 

Does the Veteran have any current disability to either upper extremity, to include radiculopathy as secondary to the low back disability? 

In responding to this question, the examiner must consider the Veteran's lay statements.

The examiner should provide a complete rationale for any opinion expressed that is based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After all outstanding records have been obtained, schedule the Veteran to undergo an appropriate VA skin examination to address the current severity of his skin disability.  

An effort should be made to schedule the examination during a flare up, and the Veteran is advised to attempt to obtain treatment or to document any flare ups that occur outside of the examination.

All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders.  The examiner should specifically identify the percentage of the entire body, and the percentage of the exposed areas affected.  The examiner should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes limitation of function, the examiner should describe such limitation, as appropriate.

4.  Thereafter, review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


